—Order and judgment (one paper), Supreme Court, New York County (Karla Moskowitz, J.), entered August 15, 1996, which, inter alia, granted respondent’s cross motion for sanctions and directed that petitioner and its attorney pay respondent and its attorney $4,000 and pay the Lawyers’ Fund for Client Protection $1,000, unanimously affirmed, with costs.
Sanctions were properly imposed in an appropriate amount for frivolous persistence in advancing a completely meritless argument, without regard for proper procedure (22 NYCRR 130-1.1 [c]). Petitioner’s attorney was present at oral argument and had an opportunity to argue in opposition to the cross motion for sanctions (see, Dubai Bank v Ayyub, 187 AD2d 373). The transcript sets forth the objectionable conduct, the reason it was found to be frivolous and an explanation for the sanctions imposed (see, Jackson v New York City Tr. Auth., 227 AD2d 181). Concur — Ellerin, J. P., Wallach, Tom and Andrias, JJ.